Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/839,708, the amendment filed on 11/7/2021 is herein acknowledged. Claims 11-13 have been amended, claims 1-10 and 19-20 have been canceled, and claims 21-22 have been added. Claims 11-18 and 21-22 are pending.
Note that claims 21-22 are subject to restriction by original presentation and have been withdrawn from consideration (see below).
RESTRICTION BY ORIGINAL PRESENTATION
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 21-22 are directed to a different invention from originally filed claims 11-18 since claims 21-22 contain limitations not required by claims 11-18 and the inventions as specified in claims 11-18 and 21-22 are related as combination and subcombination. 
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention as specified in claims 11-18 does not require a page allocation request and a virtual address… checking a hot page detection history of a physical address corresponding to the received virtual address… allocating pages based on a result of the checking as specified in claims 21-22. Additionally, many of the features recited in claims 11-18 (i.e., the first and second memories having first and second latencies, detecting whether an access count reaches a preset value, detecting one or more hot pages, migrate and where the  CPU is configure to transmit a hot access management region check command and a migration command to the first and second memory devices) are not required by the inventions as specified in claims 21-22.
The subcombination has separate utility such memory allocation, including allocating virtual pages based hot page detection history, as specified in claims 21-22. Where the combination has the utility of migration of hot pages among memories and transmission of migration commands, as specified G06F 12/00 (Accessing, addressing or allocating within memory systems or architectures).
Additionally, searching for the invention as specified in claims 21-22 would be a serious burden if restriction were not required as evidenced by separate classification, status, or field of search. Separate search queries would be required for the invention as specified in claims 21-22 from the search queries for the invention as specified in claims 11-18.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as shown by their different classification
and/or field of search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/3/2020 and 8/13/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 1/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/593,756 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2018/0260323) in view of Choi (US 2016/0357480), Kang et al. (US 2016/0371019) and Matsui et al. (US 2012/0017042). 
As per claim 11. A computer system, comprising:  15a central processing unit (CPU); and 
a memory system electrically coupled to the CPU through a system bus, wherein the memory system comprises: [John teaches processor(s) 150 coupled to memory controller 140 and memory layout 105 comprising near memory 110 and far memory 1120 (fig. 1 and related text)].
a first memory device having a first memory that includes a 20plurality of access management regions and a first access latency, each of the access management regions including a plurality of pages, the first memory device configured to detect a hot access management region having an access count that reaches a preset value from the plurality of access management regions, and detect 25one or more hot pages included in the hot access management 47region; and [John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM) (where the FM corresponds to the claimed first memory)” (par. 0047; fig. 4 and related text) “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052)] where the pages as disclosed by John are interpreted to correspond to the claimed access management regions and the blocks are interpreted to correspond to the claimed pages, since it is well known in the art to have blocks include a plurality of pages (see below)

, and [John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM) (where the NM corresponds to the claimed second memory)” (par. 0047; fig. 4 and related text) “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator” (pars. 0052-0054)].  
With respect to having a block including a plurality of pages and interpreting the claimed access management regions to the pages taught by John and the blocks within the pages correspond to the claimed pages, note that Choi teaches blocks including a plurality of pages [a plurality of memory blocks… Each… may include a plurality of pages” (par. 0062; fig. 2 and related text)].
John and Choi are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the naming convention of John and have the taught pages correspond to block and the taught blocks correspond to pages since it is well known in the art to have a memory block including a plurality of pages in the manner taught by Choi and doing so would allow for flexibility of design. Additionally, one of ordinary skill in the art would find it obvious to apply the teachings of John to a system have the block and page structure of Choi since doing so would provide the benefits of optimizing data placements and improving overall system performance. 
The combination of John and Choi does not expressly disclose wherein the CPU is configured to transmit, to the first memory device, a hot access management region check command for checking whether the hot access management region is present in the first memory, and transmit, to the first and second memory devices, a data migration command for migrating data between the first and second memory devices based on a response from the first memory device; however, regarding these limitations, Kang teaches  [“when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185) “the controller 310 may swap a logical address of a storage region for storing hot data with a logical address of a storage region for storing cold data, or swap the hot data with the cold data using mapping table described referring to FIGS. 11 and 14.” (par. 0188)], where the controller 310 of Kang moves or migrates the hot data from first region 10 to second region 20 in response to finding hot data in region 10, otherwise, no hot data may be moved. Additionally, Kang explains that the controller moves or migrates the hot data using core 411-1 in memory region 10 and core 431-1 in memory region 20, note that in order for this data movement or migration to occur using the cores 411-1 and 431-1, a command or instruction is sent by controller to the cores 411-1 and 431-1 corresponding to first memory region 10 and second memory region 20. Note that in order for data to be moved or migrated and for the controller 310 to perform this data movement using both cores 411-1 and 431-1, both cores 411-1 and 431-1 must receive a command/information about the movement; however, Kang does not expressly detail the transmission of this information to the first and second cores; however, this transmission/notification is obviated by Matsui (see below).  
John, Choi and Kang are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination John and Choi to include transmitting a hot region checking command to the first CPU and migrating the data by the first CPU using the first to the first and second cores corresponding to the first and second storage device, which would include transmission of information about the migration command/instruction to the first and second cores as taught by Kang since doing so would provide the benefits of facilitating data movement and migration and optimizing data placement in the system.
Regarding the transmission of the migrate command to first and second cores corresponding to the first and second storage devices, Matsui teaches [“the master CPU issues a LU migrate instruction (an instruction to migrate the migration-target LU (#7)) to the migration-source CPU (#H02) and the migration-destination CPU (#H01).” (par. 0554)].
John, Choi, Kang and Matsui are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination John, Choi and Kang which teaches the 
Therefore, it would have been obvious to combine John, Choi, Kang and Matsui for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.

Claim 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2018/0260323) in view of Choi (US 2016/0357480), Kang et al. (US 2016/0371019) and Matsui et al. (US 2012/0017042) as applied in the rejection of claim 11 above, and further in view of and Armstrong et al. (US 2015/0058522).
As per claim 12. The computer system according to claim 11, wherein: the first memory device further comprises a first controller configured to control an operation of the first memory, and  10wherein the first controller comprises: a memory comprising … and a plurality of bit vectors respectively corresponding to the plurality of access management regions, each of the bit vectors including bits that 15correspond to a plurality of pages included in each of the plurality of access management regions; and an access manager, wherein when a page in one of the plurality of access management regions is accessed,… and [John teaches “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052). Choi also teaches “The controller 120 may store the hot/cold information… in the form of a bitmap” (figs. 12A-13B and related text)] 
sets a bit corresponding to an accessed page, among bits of a bit vector corresponding to the accessed access management region, to a value indicative of a set state, [John teaches “Each block within a page may have its own bit. When the page is evicted from TLB, the number of set bits in the bit vector may be summed up and used to determine the access density. In this manner, the access density of pages (e.g., the number of distinct blocks that were accessed in that page) may be stored in PTE.” (par. 0040). Choi also teaches “The controller 120 may store the hot/cold information… in the form of a bitmap” (figs. 12A-13B and related text)]
 wherein the first access latency is longer than the second 25access latency [John teaches “The heterogeneous memory system may use two types of memory, a low-latency near memory (NM) (corresponding to the claimed second memory), and a high-latency far memory (FM) (where the FM corresponds to the claimed first memory)” (par. 0047; fig. 4 and related text)].
The combination of John, Choi, Kang and Matsui does not expressly disclose an access count table for storing access counts of the plurality of access management regions… the access manager stores an access count of an accessed access management region in a space 20of the access count table corresponding to the accessed access management region; however, regarding these limitations, Armstrong teaches [“Column B is a count of the number of times the data page (or a reference to the data page) appears in the page table during the monitoring period. For example, an entry referring to the data page may be added and evicted from a page table multiple times during the monitoring period. The hypervisor may increment the count stored in Column B each time an entry corresponding to the data page is added to the page table. Moreover, the page table may include multiple entries that refer to the same data page. In one embodiment, the hypervisor may increment the count in Column B every time the data page is referenced in the page table, even if that data page is referenced multiple times.” Where “Column C of page map 400 stores a flag that indicates whether the data page referenced by that row is designated as hot. In one embodiment, so long as the count in Column B is greater than one, the hypervisor updates the flag in Column C to indicate that the corresponding data page is hot. State differently, so long as during the monitoring period the corresponding data page is referenced by at least one entry in the page table, the data page is designated as hot in Column C. In another embodiment, the hypervisor may wait until the count in Column B gets to a certain predetermined value before indicating that the data page is hot.” (par.s 0050-0051; fig. 4 and related text)].
John, Choi, Kang, Matsui and Armstrong are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of John, Choi, Kang and Matsuie to include an access count table for storing access counts of the plurality of access management regions… configured to store an access count of an accessed access management region in a space of 5the access 
Therefore, it would have been obvious to combine John, Choi, Kang and Matsui with Armstrong for the benefit of creating a storage system/method to obtain the invention as specified in claim 12.
  As per claim 13. The computer system according to claim 12, wherein the first controller is configured to: check whether the hot access management region is present 5among the plurality of access management regions based on the access count table when the hot access management region check command is received from the CPU, and transmit a result of the checking to the CPU as the response [John teaches “In some embodiments, at the epoch boundary, the OS may interrupt the system and walk down the pages which have the hot page bit set. These pages may then be migrated to appropriate regions according to their access density.” (par. 0041) where OS 152 and processor(s) 150 comprise an external device “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052). Kang teaches [controller 310 (corresponding to the claimed external device) sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions  and a LIST1 and LIST2 identifying appropriate regions is returned in steps S105-1 and S105-2 (figs. 8A and 9 and related text; pars. 0138-0149). Armstrong teaches a table storing access count values (pars. 0050-0051; fig. 4 and related text) where it would be obvious to one of ordinary skill in the art to modify John to determine hotness using an access count table such as that taught by Armstrong since doing so would facilitate memory management].
10As per claim 14. The computer system according to claim 13, wherein the CPU is configured to transmit, to the first memory device, the hot access management region check command for checking whether the hot access management region is present in the first memory every preset cycle [John teaches checking for hot pages and blocks during a time period where [John teaches “an epoch based approach may be employed where the OS (see fig. 1 and related text) intervenes at a large interval, which is referred to as an epoch. Between the epoch boundaries, page access statistics may be collected” (par. 0039) “the predefined threshold is dynamically adjusted at each epoch boundary, so that the number of pages selected is close to the number of pages that can be accommodated in memory layout regions that has a small fraction or more of NM.” (pars. 0040-0041, 0052). Kang teaches [controller 310 (corresponding to the claimed external device) sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions  and a LIST1 and LIST2 identifying appropriate regions is returned in steps S105-1 and S105-2 (figs. 8A and 9 and related text; pars. 0138-0149)].  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0371019) in view of John et al. (US 2018/0260323).
As per claim 15. A data management method for a computer system comprising a central processing unit (CPU) and first and second memory devices, the method comprising: transmitting, by the CPU, a hot access management region 20check command to the first memory device for checking whether a hot access management region is present in a first memory of the first memory device; [Kang teaches controller 310 comprising CPU 330 sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions (figs. 8A and 9 and related text; pars. 0138-0149)].  
transmitting, by the first memory device, a first response or a second response to the CPU in response to the hot access 25management region check command, the first respond including 49information related to one or more hot pages in the hot access management region, the second response indicating that the hot access management region is not present in the first memory; and [Kang teaches a LIST1 and LIST2 identifying appropriate hot/cold regions is returned in steps S105-1 and S105-2 (figs. 8A and 9 and related text; pars. 0138-0149) where hot and cold information in LIST1 and LIST2 includes information for memory pages within memory regions (pars. 0140, 0146, 0154, 0158)]
transmitting, by the CPU, a data migration command for 5exchanging hot data, stored in the one or more hot pages of the first memory, with cold data in a second memory of the second memory device, to the first and second memory devices when the first response is received from the first memory device, [Kang teaches  “when performance of the first scale-out storage device 410-1 is relatively lower than performance of the second scale-out storage device 430-1, the controller 310 may move or migrate cold data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20” (par. 0184) “when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185) “the controller 310 may swap a logical address of a storage region for storing hot data with a logical address of a storage region for storing cold data, or swap the hot data with the cold data using mapping table described referring to FIGS. 11 and 14.” (par. 0188)]. 
Kang does not expressly disclose the first memory device having longer access latency than the second memory device; however, regarding these limitations, John teaches [“The heterogeneous memory system may use two types of memory, a low-latency near memory (NM), and a high-latency far memory (FM)” (par. 0047; fig. 4 and related text) “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator… a NM block and a FM block within a page may be swapped” (pars. 0052-0054)].  
Kang and John are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kang to have the second memory device be of a longer latency than the first memory device in a system/method that identifies hot data and performs data migration as taught by John since doing so would provide the benefits of optimizing data placements and improving overall system performance. 
Therefore, it would have been obvious to combine Kang and John for the benefit of creating a storage system/method to obtain the invention as specified in claim 15.
As per claim 16. The data management method according to claim 15, wherein the transmitting of the hot access management region check command to the first memory device is performed every preset cycle [John teaches “an epoch based approach may be employed where the OS (see fig. 1 and related text) intervenes at a large interval, which is referred to as an epoch. Between the epoch boundaries, page access statistics may be collected” (par. 0039) “the predefined threshold is dynamically adjusted at each epoch boundary, so that the number of pages selected is close to the number of pages that can be accommodated in memory layout regions that has a small fraction or more of NM.” (pars. 0040-0041, 0052).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0371019) in view of John et al. (US 2018/0260323) as applied in the rejection of claim 15 above, and further in view of Nishimoto et al. (US 2010/0235569).
As per claim 1517. The data management method according to claim 15, further comprising, after transmitting the data migration command to the memory device: reading, by the second memory device, the cold data from a cold page of the second memory and temporarily storing the cold 20data in a buffer memory; reading, by the first memory device, the hot data from the one or more hot pages of the first memory and transmitting the hot data to the second memory; storing, by the second memory device, the hot data received 25from the first memory device in the cold page of the second memory;  50transmitting, by the second memory device, the cold data temporarily stored in the buffer memory to the first memory device; and storing, by the first memory device, the cold data received from 5the second memory device in the one or more hot pages of the first memory [Kang teaches “when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185) “the controller 310 may swap a logical address of a storage region for storing hot data with a logical address of a storage region for storing cold data, or swap the hot data with the cold data using mapping table described referring to FIGS. 11 and 14.” (par. 0188) where “The CPU 330 and/or 331 may generate a swap mapping table for logical addresses to be swapped, and store the swap mapping table in the buffer 360 using the buffer controller 340.” (par. 0072). John teaches “a dynamic access count threshold is determined for the time period. The threshold may be compared against the access count of each page to determine whether the page should be migrated... the page is migrated to a different region of the heterogeneous memory system based at least in part on the hotness indicator and the access density… a page that has a large number of accessed or hot blocks may be placed in a region where a larger proportion of blocks are stored in the NM… the block is migrated from the FM blocks to the NM blocks of the page based at least in part on the block hotness indicator… a NM block and a FM block within a page may be swapped” (pars. 0052-0054)] but does not expressly disclose temporarily storing the cold data in the buffer before writing the cold data to the first memory device when performing the [“ the buffer manager 203 determines which hot portions already stored in the cache are no longer determined to be hot. The buffer manager 203 removes portions that are no longer hot from the caches in order to make room for new hot portions. This is done by the buffer manager 203 based on internal analytics derived from access patterns. In an embodiment, the buffer manager 203 keeps all buffers that are not in active use organized by eviction order. The ordering takes into account factors like the number of times the buffer was accessed, the time frequency of accesses, and the increasing/decreasing rate of use.” (par. 0098) where "A disk manager buffer can be used to temporarily store all of the objects destined for a block before the block is written to the SSD.” (par. 0119)]. 
Kang, John and Nishimoto are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kang and John to store cold data in a buffer before writing the cold data to the first memory as taught by Nishimoto since doing so would provide the benefits of improved performance and optimization of memory lifespan (Par. 0002)3.
Therefore, it would have been obvious to combine Kang, John and Nishimoto for the benefit of creating a storage system/method to obtain the invention as specified in claim 17.
As per claim 18. The data management method according to claim 15, further comprising, after transmitting the hot access management 10region check command to the first memory device: checking, by the first memory device, an access count of each of a plurality of access management regions in the first memory; determining, by the first memory device, whether the hot access management region having an access count that reaches a 15preset value is present in the plurality of access management regions; and detecting, by the first memory device, the one or more pages, corresponding to bits set to a value indicative of a set state among bits of a bit vector corresponding to the hot access management 20region  [John teaches “a hotness indicator and an access density is determined for the page… the OS may monitor a page access count for each memory page during a time period. When the access count crosses a specified threshold, a special bit may be set in the Page Table Entry (PTE) for the page. The bit may indicate that the page is hot… the translation lookaside buffer (TLB) of the system is extended to include a bit vector to track the access of each block in a page, where each bit indicates whether a given block is accessed or not while the page is cached”  (par. 0052)]. Note that John does not expressly refer to the memory structure as a region storing pages; however, regarding these limitations, Kang teaches a block storing a plurality of pages [(par. 0003)]. 


ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
The Double Patenting rejections over 16/593,756 have been overcome by the Terminal Disclaimer filed on 1/17/2022. As a result, the double patenting rejections are herein withdrawn.
Applicant’s arguments with respect to claims 11-15 have been fully considered and are moot in view of new grounds of rejection.
Applicant’s arguments with respect to claims 15-18 have been fully considered but are not deemed persuasive.
Claims 21-22 have been withdrawn from examination since they are subject to restriction by original presentation (see above).
	As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).

With respect to the limitations “wherein the CPU is configured to transmit, to the first memory device, a hot access management region check command for checking whether the hot access management region is present in the first memory, and transmit, to the first and second memory devices, a data migration command for migrating data between the first and second memory devices based on a response from the first memory device,” Applicant argues “In Kang, the controller 310 is disclosed as a memory controller, i.e., a logic circuit inside a storage device 300A. On the other hand, the 
In response, these arguments have been fully considered but are not deemed persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “CPU of claim 1 is outside the memory system that corresponds to the data storage device 300A of Kang”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that pending claim 11 merely requires a CPU and a memory system coupled to the CPU comprising a first memory device and a second memory device which is taught by Kang as [controller 310 comprising CPU 330 sends a request to first core 411-1 to identify hot/cold regions and to core 431 to identify hot/cold regions (figs. 8A and 9 and related text; pars. 0138-0149) where in Kang, memory cluster 400 includes a first cluster 410 comprising controller 411-1 and a second cluster 430 comprising controller 431-1 (par. 0124; fig. 8A and related text), thus contrary to Applicant’s arguments, the controller and CPU 330 are outside memory cluster 400 and can be considered as “outside” memory system]. Note that there is no requirement or limitation in the pending claims further describing the claimed CPU and memory system to preclude Kang’s CPU 330 in controller 310 from reading on the claimed CPU. 
Applicant’s arguments that in Kang, “the controller 310 does not transmit, to the first and second called-out storage devices 410-1 and 430-1, a data migration command for migrating data therebetween based on a response from the first called-out storage device 410-1;” has been fully considered but it is not deemed persuasive since Kang teaches [“when the performance of the first scale-out storage device 410-1 is relatively lower than the performance of the second scale-out storage device 430-1, the controller 310 may move or migrate hot data stored in the first storage region 16 of the first memory region 10 to the third storage region 36 of the second memory region 20 using the cores 411-1 and 431-1” (par. 0185) “the controller 310 may swap a logical address of a storage region for storing hot data with a logical address of a storage region for storing cold data, or swap the hot data with the cold data using mapping table described referring to FIGS. 11 and 14.” (par. 0188)], where the controller 310 of Kang moves or migrates the hot data from first region 10 to second region 20 in response to finding hot data in region 10, otherwise, no hot data may be moved.  [“the master CPU issues a LU migrate instruction (an instruction to migrate the migration-target LU (#7)) to the migration-source CPU (#H02) and the migration-destination CPU (#H01).” (par. 0554)], see rejection to claim 11 above.

With respect to claim 15, Applicant argues “Claim 15 recites features similar to those discussed in the traversal for claim 11, and therefore for at least the reasons discussed with respect to claim 11, claim 15 is allowable.”
In response, these arguments have been fully considered but are not deemed persuasive. 
In response to arguments with regard to the CPU being outside first and second memory devices, see response to the arguments with respect to claim 11 above. 
Additionally, note that claim 15 is of different scope from claim 11. For example, the limitations “transmitting, by the CPU, a data migration command for exchanging hot data, stored in the one or more hot pages of the first memory, with cold data in a second memory of the second memory device, to the first and second memory devices when the first response is received from the first memory device, the first memory device having longer access latency than the second memory device.” in claim 15 as it is not positively recited in method claim 15 that the CPU is ever required transmit a data migration command to the first and second memory devices, because of the "when the first response received" temporal condition precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. 
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  
Therefore, for the reasons indicated above, according to the broadest reasonable interpretation, the combination of Kang and John is deemed proper to teach the limitations required by the language of claim 15.
in response to the first response being received from the first memory device, the first memory device having longer access latency than the second memory device.”

Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to directly rely on an argument presented elsewhere in the Applicant’s response that was traversed, rendered moot or found persuasive above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/7/2021.
CLOSING COMMENTS
Conclusion
Any new ground(s) of rejection presented in this Office action have been necessitated by Applicant’s Amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 11-18 have received an action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
	Claims 1-10 and 19-20 have been canceled.
	Claims 21-22 are subject to restriction by original presentation and have thus been withdrawn from consideration.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 17, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135